By the Court.
1. The Court of Probate, having jurisdiction over the subject matter; the appointment of guardian, by that Court, must be considered, to be on regular previous proceedings. 2. In England, the affairs of a lunatic, are thrown into Chancery, hence, we have no precedents, of suits at law, by guardian. In this State, all the concerns of the lunatic, are placed exclusively under the control of his guardian; he is clothed with full powers to administer the estate, must give bonds, make an inventory, and be accountable, for all the property, of the person, to whom he is appointed guardian. I. Slat. 404. Every suit affecting such property must be brought in his name.
Judgment. That the writ abate.
A motion was then made, by the guardian, for leave, to enter and prosecute the suit: leave was granted, on payment of five dollars ; and the judgment in abatement not entered. This motion, was not argued, and was made, and decided, at the moment, of adjournment without day. One judge only (Bray-ton) being present. -